DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on December 7, 2020 has been received and the references listed thereon have been considered.

Drawings
The drawings are objected to because of the following informalities:
In Figure 4, “27d” appears to be inaccurate and it seems that it should be changed to --27c--.
In Figure 5, “27d” appears to be inaccurate and it seems that it should be changed to --27c--.
In Figure 6, “27c” appears to be inaccurate (e.g., it seems clear that a nut, not a bolt, is being shown), and it seems that it should be changed to --27d--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the structure to bias the stopper as set forth in claim 1, line 28 and claim 12, line 2, the hinge member provided at the upper end portion of the covering member as set forth in claim 2, lines 2-3, and the first plate portion (of the stopper) supported by the housing side portion of the hinge member as set forth in claim 4, lines 4-5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the recitation “comprises” in line 1 is considered to be legal phraseology and thus improper. Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0027, lines 13 and 14, each occurrence of “bolt 27c” does not agree with the drawings, particularly Fig. 6, and it seems that it should be changed to --nut 27d--; in line 16, “opened” renders the sentence unclear, and it seems that it should be changed to --closed--.
In paragraph 0029, line 3, the recitation “flame shape” is unclear as to what shape is being described, particularly in view of the depiction thereof in Figs. 2, 3, 4, and 6.
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
In claim 1, line 16, “configure” is improper and should read --configured--.
In claim 6, line 5, “rotate” is improper and should read --rotates--  or --is  rotatable--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 5, the recitation “configured to support the covering member” is vague and indefinite as to whether it not is supports the covering member, and structural cooperation is lacking between the hinge and the covering member; in line 14, the recitation “configured to face the opening” is vague and indefinite as to what direction is being set forth, particularly if and/or when the covering member is in the opening; in line 28, the recitation “biased” renders the claim vague and indefinite since no structure has been set forth to perform such a function.
In claim 2, line 9, the recitation “under its own weight” is vague and indefinite as to whether it refers to “biased” function in claim 1 or to another such function.
In claim 4, line 6, the recitation “opposite to a direction of gravity” is vague and indefinite as to what direction is being set forth, particularly since no reference has been established for the claimed invention as to the orientation of the invention and the features thereof, wherein the direction of gravity is variable based on such an orientation of the invention and the features thereof; also in line 6, the recitation “the first plate portion” is vague and indefinite as to what is being set forth, particularly since it has been established that the first plate portion is supported by the covering member, and it is acknowledged that the entire stopper 12 is supported and rotatably, more specifically, both portions 23a, 23b are rotatably supported and both portions 23a, 23b, can freely rotate, and thus it is vague and indefinite as to what is being set forth and it is unclear as to what disclosed structure “the first plate portion” refers.
In claim 5, lines 6-7, the recitation “the housing” lacks antecedent basis; in lines 10-13, the recitation “is configured to send a signal to stop operation of the cutting blade and the cutter after the covering member detection switch detects the opened state of the covering member” is vague and indefinite as to what is being set forth, particularly since no structure has been set forth through which to send such a signal to provide for the recited function.
In claim 6, line 2, the recitation “configured to cover an opening” renders the claim vague and indefinite as to whether or not it can or does cover the opening, and because structural cooperation is lacking between the cover and the opening; in lines 4-5, the recitation “configured to support the cover member so that the cover rotate about an axis of the hinge member” renders the claim vague and indefinite as to whether or not it supports the cover member, and because structural cooperation is lacking between the hinge member and the cover member; in line 15, the recitation “is positioned to traverse the axis of the hinge member” is vague and indefinite as to whether or not it traverses the axis of the hinge member, particularly when compared to the subsequent recitation “configured to traverse the axis” set forth in line 17; in line 17, the recitation “configured to traverse the axis of the hinge member” is vague and indefinite as to what is being set forth, particularly in view of the previous recitation “positioned to traverse the axis” set forth in line 15.
In claim 7, line 2, the recitation “in a direction of gravity” is vague and indefinite as to what direction is being set forth, particularly since no reference has been established for the claimed invention as to the orientation of the invention and the features thereof, wherein the direction of gravity is variable based on such an orientation of the invention and the features thereof.
In claim 9, lines 2-3, the recitation “in a direction of gravity” is vague and indefinite as to what direction is being set forth, particularly since no reference has been established for the claimed invention as to the orientation of the invention and the features thereof, wherein the direction of gravity is variable based on such an orientation of the invention and the features thereof.
In claim 11, line 2, the recitation “in a direction of gravity” is vague and indefinite as to what direction is being set forth, particularly since no reference has been established for the claimed invention as to the orientation of the invention and the features thereof, wherein the direction of gravity is variable based on such an orientation of the invention and the features thereof.
In claim 14, lines 1-2, the recitation “a covering member detection switch …” is vague and indefinite since no structural cooperation/structural relationship has been set forth therefor.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Menkin et al., pn 2,554,114 in view of Official notice as evidenced by Scott, pn 2,672,345.
Regarding claim 1 and the claims dependent therefrom, Menkin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a cover device of a noodle-making machine (e.g., Menkin discloses sufficient structure to process/make noodles to at least some extent including slitting the substance/material that is to be made into noodles), comprising:
a covering member (e.g., 217) configured to cover an opening where a cutting blade (e.g., the cutting blade is not positively set forth as part of the claimed invention, but such cutting blades 151, 152 are disclosed) used for shredding a noodle band can be exchanged therethrough;
a hinge member (e.g., 219) configured to support the covering member so that the covering member is moved between an open position, where the opening is exposed, and a closed position, where the opening is covered; and
a stopper configured to prevent the covering member from moving to the open position when the covering member is positioned at the closed position, wherein:
the stopper is provided at a first surface of the covering member, the first surface being on a side opposite to a second surface of the covering member configured to face the opening,
when the covering member is at the closed position, the stopper is configure to extend across a covering member side portion of the hinge member and a housing side portion of the hinge member, while a hinge shaft of the hinge member is positioned therebetween,
the stopper is configured to move between a locked position and an unlocked position along the covering member side portion and/or the housing side portion, when the stopper is at the locked position,
the stopper is configured to prevent the covering member from moving from the closed position to the open position,
when the stopper is at the unlocked position, the stopper allows the covering member to move from the closed position to the open position,
the stopper is biased so that the stopper moves from the unlocked position to the locked position, without operation by a user, when the covering member is at the closed position, and
the stopper is held between the covering member side portion and the housing side portion of the hinge member when the covering member is at the open position.
Thus, Menkin lacks a stopper and the specific configuration thereof as follows:
[from claim 1] a stopper configured to prevent the covering member from moving to the open position when the covering member is positioned at the closed position, wherein:
the stopper is provided at a first surface of the covering member, the first surface being on a side opposite to a second surface of the covering member configured to face the opening,
when the covering member is at the closed position, the stopper is configure to extend across a covering member side portion of the hinge member and a housing side portion of the hinge member, while a hinge shaft of the hinge member is positioned therebetween,
the stopper is configured to move between a locked position and an unlocked position along the covering member side portion and/or the housing side portion, when the stopper is at the locked position,
the stopper is configured to prevent the covering member from moving from the closed position to the open position,
when the stopper is at the unlocked position, the stopper allows the covering member to move from the closed position to the open position,
the stopper is biased so that the stopper moves from the unlocked position to the locked position, without operation by a user, when the covering member is at the closed position, and
the stopper is held between the covering member side portion and the housing side portion of the hinge member when the covering member is at the open position;
as well as the subject matter of dependent claim 2.
Regarding claim 6 and the claims dependent therefrom, Menkin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a cover member of a noodle-making machine (e.g., Menkin discloses sufficient structure to process/make noodles to at least some extent including slitting the substance/material that is to be made into noodles), comprising:
a covering member (e.g., 217) configured to cover an opening through which a cutting blade (e.g., the cutting blade is not positively set forth as part of the claimed invention, but cutting blades 151, 152 are disclosed) used for shredding a noodle band can be exchanged;
a hinge member (e.g., 219) configured to support the covering member so that the covering member rotate about an axis of the hinge member between an open position, where the opening is exposed, and a closed position, where the opening is covered; and
a stopper configured to move between a locked position, in which the covering member is prevented from moving from the closed position to the open position, and an unlocked position, in which the covering member is not prevented from moving from the closed position to the open position, wherein:
the stopper is provided outside the opening,
when the covering member is at the closed position, the stopper is positioned to traverse the axis of the hinge member,
when the covering member is at the open position, the stopper is configured to traverse the axis of the hinge member;
Thus, Menkin lacks a stopper and the specific configuration thereof as follows:
[from claim 6] a stopper configured to move between a locked position, in which the covering member is prevented from moving from the closed position to the open position, and an unlocked position, in which the covering member is not prevented from moving from the closed position to the open position, wherein:
the stopper is provided outside the opening,
when the covering member is at the closed position, the stopper is positioned to traverse the axis of the hinge member,
when the covering member is at the open position, the stopper is configured to traverse the axis of the hinge member;
as well as the subject matter of dependent claims 7-13.
However, the Examiner takes Official notice that covers having such a cover member, hinge member, and stopper configuration are old and well known in various arts, particularly arts wherein access into a housing or cabinet are desired. As evidence in support of the taking of Official notice, Scott discloses one example of such a cover configuration including a cover member (e.g., 2), a hinge member (e.g., attached to 4), and a stopper (except for the limitations shown in italics and grayed-out) as follows:
[from claim 1] a stopper (e.g., 5) configured to prevent the covering member from moving to the open position when the covering member is positioned at the closed position, wherein:
the stopper is provided at a first surface of the covering member, the first surface being on a side opposite to a second surface of the covering member configured to face the opening,
when the covering member is at the closed position, the stopper is configure to extend across a covering member side portion of the hinge member and a housing side portion of the hinge member, while a hinge shaft of the hinge member is positioned therebetween,
the stopper is configured to move between a locked position and an unlocked position along the covering member side portion and/or the housing side portion, when the stopper is at the locked position,
the stopper is configured to prevent the covering member from moving from the closed position to the open position (e.g., as disclosed),
when the stopper is at the unlocked position, the stopper allows the covering member to move from the closed position to the open position (e.g., as disclosed),
the stopper is biased so that the stopper moves from the unlocked position to the locked position, without operation by a user, when the covering member is at the closed position (e.g., as understood, Menkin is biased to the same extent as is being claimed, by gravity (e.g., see col. 1, lines 27-30), since no additional structure has been set forth to perform such a biasing function other than by gravity), and
the stopper is held between the covering member side portion and the housing side portion of the hinge member when the covering member is at the open position;
[claim 2] wherein:
the hinge member is provided at an upper end portion of the covering member (e.g., as shown in Fig. 1) or at a lower end portion of the covering member, the hinge member being in a state that the hinge shaft extends horizontally,
the stopper is supported so as to rotate along the covering member side portion and/or the housing side portion of the hinge member, and
the stopper is configured to move from the unlocked position to the locked position under its own weight (e.g., see col. 1, lines 27-30);
[from claim 6] a stopper (e.g., 5) configured to move between a locked position (e.g., wherein a lower end of 5 is above the upper edge of 2 and the opening as shown in Fig. 3), in which the covering member is prevented from moving from the closed position to the open position, and an unlocked position (e.g., wherein a lower end of 5 is below the upper edge of 2 as shown in Fig. 1), in which the covering member is not prevented from moving from the closed position to the open position, wherein:
the stopper is provided outside the opening (e.g., as shown in Figs. 1 and 3),
when the covering member is at the closed position, the stopper is positioned to traverse the axis of the hinge member,
when the covering member is at the open position, the stopper is configured to traverse the axis of the hinge member;
 [claim 7] wherein the stopper is configured to rotate about an axis above, in a direction of gravity, the axis of the hinge member between the locked and unlocked positions (e.g., as shown in Fig. 1);
[claim 8] wherein the stopper is configured to move from the unlocked position to the locked position while the covering member moves from the open position to the closed position (e.g., as disclosed, see col. 1, lines 27-30);
[claim 9] wherein the stopper is configured to traverse the axis of the hinge member in a direction of gravity (e.g., downwardly as viewed in Fig. 1);
[claim 10] wherein the stopper is configured to move from the unlocked position to the locked position due to gravity (e.g., as disclosed, see col. 1, lines 27-30);
[claim 11] wherein the axis of the hinge member is below the covering member in a direction of gravity;
[claim 12] wherein the stopper is biased toward the locked position (e.g., as understood, to the same extent as is being claimed, by gravity (e.g., see col. 1, lines 27-30), since no additional structure has been set forth to perform such a biasing function other than by gravity);
[claim 13] wherein the stopper is configured to be positioned entirely above the axis of the hinge member when the stopper is in the unlocked position and the covering member is in the closed position (e.g., as shown in Fig. 1).
	Scott stopper is a simple and easy-to-manufacture/assemble as well as easy-to-uses stopper to provide a cover that allows easy and quick access to the inner contents of a housing/cabinet which is operable to unlock by simply rotating the stop about it axis and operable to lock simply by allowing gravity to rotate the stopper back into its locked position. It is noted that the only difference between the example of Scott and the claimed invention is the location of the stopper with respect to the hinge member. However, one having ordinary skill in the art is readily aware of the limited manners in which such a stopper can be used, namely placing the stopper either at the hinge end  or at the outer end of the cover member. By placing the stopper at the hinge end of the cover member, the stopper will be disposed such that it meets all of the additional limitations not specifically met by Scott. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a cover on the apparatus of Menkin to gain the benefits described above including any additional benefits taught by Scott.
Claims 3, 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Menkin et al., pn 2,554,114 in view of Official notice as evidenced by Scott, pn 2,672,345 as applied to claims 1, 2, and 6 above, and further in view of Official notice.
	Regarding claim 3, the combination lacks the specific hinge member configuration as follows:
[claim 3 (from 2)] wherein:
the hinge member is a free stop hinge providing frictional force against an opening and closing movement of the covering member, so that the covering member can be stopped at an optional orientation.
	However, the Examiner takes Official notice that such free stop hinges are old and well known in the art and provide various well known benefits including preventing uncontrolled movement of the cooperating structures such as cover, doors, etc., Therefore, it would have been obvious to one having ordinary skill in the art to provide such a hinge configuration on the modified apparatus of Menkin to gain the well known benefits.
Regarding claim 4, the combination lacks the specific stopper member configurations as follows:
[claim 4 (from 2)] wherein:
the stopper is an L-shaped angle member comprising a first plate portion and a second plate portion,
the first plate portion is supported by the covering member side portion or the housing side portion of the hinge member, located on one side opposite to a direction of gravity, so that the first plate portion can be freely rotate.
	However, the Examiner takes Official notice that such L-shaped configurations are old and well known in the art and provide various well known benefits including providing a outwardly extending portion that makes the stopper easier to grab/hold and move. Therefore, it would have been obvious to one having ordinary skill in the art to provide the stopper of the modified Menkin having such a configuration to gain the well known benefits including those described above.
Regarding claims 5 and 14, the modified Menkin discloses almost all of the claimed structure but lacks a cover member detection switch as follows:
[claim 5] further comprising:
a covering member detection switch configured to detect an opened or closed state of the covering member; and
a cutter (e.g., 151, 152) configured to evenly cut the noodles, which were shredded by the cutting blade, into a predetermined length, wherein:
the covering member detection switch is disposed an area of the housing such that when the covering member is closed, the area is covered by the covering member, and such that when the covering member is opened, the area is exposed, and
the covering member detection switch is configured to send a signal to stop operation of the cutting blade and the cutter after the covering member detection switch detects the opened state of the covering member;
[claim 14] further comprising a covering member detection switch configured to detect an opened or closed state of the covering member, wherein the covering member detection switch is positioned above, in a direction of gravity, the axis of the hinge member.
	However, the Examiner takes Official notice that such detection switches are old and well known in the art and provide various well known benefits including allowing communication with a controller for automated operation and/or for safety benefits to prevent operation of an apparatus while a door/cover is open, for example. Therefore, it would have been obvious to one having ordinary skill in the art to provide the such a detection switch for detecting the state (i.e., open or closed) of the cover of the modified Menkin to gain the well known benefits including those described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 8, 2022